Title: From John Adams to James Warren, 19 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 19. 1775
      
      Dr sir
     
     I want to be with you, Tete a Tete, to canvass, and discuss the complicated subject of Trade. I Say nothing of private Consultations or public Debates, upon this important Head.
     When I write you Letters you must expect nothing from me but unconnected Scraps and broken Hints. Continual Successions of Company allow me Time only to Scrawl a Page of Paper, without Thought.
     Shall We hush the Trade of the whole Continent and not permit a Vessell to go out of our Harbours except from one Colony to another? How long will or can our People bear this? I Say they can bear it forever—if Parliament Should build a Wall of Brass, at low Water Mark, We might live and be happy. We must change our Habits, our Prejudices our Palates, our Taste in Dress, Furniture, Equipage, Architecture &c. But We can live and be happy. But the Question is whether our People have Virtue enough to be mere Husbandmen, Mechaniks and Soldiers? That they have not Virtue enough to bear it always, I take for granted. How long then will their Virtue last? Till next Spring?
     If We Stop all Trade, Great Britain, Ireland and West Indies will not be furnished with any Thing.
     Shall We then give Permission for our Vessells to go to foreign Nations, if they can escape the Men of War? Can they escape the Men of War? How many will escape in Proportion? If any Escape, will they not venture to Britain, Ireland, and W.I. in defyance of our Association? If they do not, will not the British Dominions furnish themselves with our Produce from foreign Ports, and thereby avoid that Distress, which We expect will overtake them? Will not the W.I. Islands especially, who cannot exist without our Provisions for 6. Months, unless G Walker were ignorant.
     If We should invite other maritime Powers, or private Adventurers from foreign Nations to come here, Will they venture? They run the risque of escaping Men of War, and the Dangers of an unknown Coast. Maps and Charts may give Strangers a confused Idea of the Geography of our Country, and of the Principal Inlets of Harbours, Rivers, Creeks, Coves, Islands &c. but without skillfull Pilots, the danger of Shipwreck will be 10 to one.
     This vast object is never out of my Mind. Help me to grapple it. The W.I. Barbadoes particularly begin We are told here, by a late Vessell to be terrified out of their Wits.
    